Citation Nr: 0607374	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  00-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In August 2005, the veteran had been scheduled for a personal 
hearing before a Veterans Law Judge at the RO, but he failed 
to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).

In a letter received by the RO in November 2000, the veteran 
enumerated seven separate incidents during his period of 
active service which he asserts were stressful events which 
resulted in his currently diagnosed PTSD.   He described 
witnessing a fellow service member committing suicide by 
jumping out of a window during boot camp on December 26, 
1976; witnessing various fellow service members ingesting 
various solvents in a effort to be released from service; 
witnessing a fellow service member being shot in the head 
during boot camp at the L.A.W. range; experiencing racial 
prejudice from certain fellow service members; being attacked 
by a group of Communist insurgent while in Japan assigned to 
a Philippine Marine Special Forces Unit undergoing survival 
training in the jungle; witnessing the sergeant in charge of 
his field operations discover a severed human head and 
proceed to use it for what was perceived as immoral purposes; 
assist in the recovery efforts following a C-47 helicopter 
crash wherein he was instructed to pick up body parts; seeing 
two Korean children injured by a booby trap; seeing a Korean 
Marine get his brains blown out by his superior officer; and 
being caught in a snowstorm while on cold weather training in 
Korea which appeared to last for hours causing his whole body 
to turn numb and resulted in severe frostbite of his lower 
extremities.  He added that he was transported to Seoul 
Korea, where he was diagnosed with frostbite, and then 
transferred to Camp Henderson, where it was recommended that 
he undergo an amputation of his toes.

An attempt has not been made to verify any of the veteran's 
alleged stressors through official sources, and this should 
be done on remand.  A VA psychiatric examination would also 
prove helpful in this case to determine whether a diagnosis 
of PTSD is supported by a verified stressor.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Advise the veteran to submit a more 
specific and detailed statement 
describing his alleged stressors.  He 
should be informed that specific dates, 
locations, circumstances and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

2.  Review the file in detail and prepare 
a summary of the veteran's claimed 
stressors, including those discussed in 
the body of this remand.  The summary and 
all associated documents should be sent 
to U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road 
Alexandria, VA  22315-3802.  JSRRC should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressors. 

3.  Thereafter, prepare a memorandum 
describing which of the veteran's 
stressors have been verified and 
established as having occurred during 
military service, including being 
diagnosed with first degree frostbite of 
the feet in December 1977 and being given 
conservative heat treatment and bed rest.  
It appears that the veteran was stationed 
in San Francisco at the time.

4.  Thereafter, schedule the veteran for 
a complete and thorough VA examination by 
a psychiatrist.  Prior to conducting the 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history, and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, is to be 
accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established, based on the RO's 
memorandum, as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


